Exhibit 10.4

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT     1. CONTRACT ID CODE    

  PAGE OF  

1    ,    2

2. AMENDMENT/MODIFICATION NO.

008

 

 

3. EFFECTIVE DATE  

12/15/2013

  4. REQUISITION/PURCHASE REQ. NO.  

5. PROJECT NO.

(If applicable)

6. ISSUED BY                         CODE   5ASNET  
7. ADMINISTERED BY (If other than Item 6)     CODE       5ASNET  

 

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS, TN 38125-8800

    (x)   

9A. AMENDMENT OF SOLICIATION NO.

 

      

9B. DATED (SEE ITEM 11)

 

 

 

   x

 

  

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

      

10B. DATED (SEE ITEM 11)

 

04/23/2013

 

SUPPLIER CODE    000389122   FACILITY CODE         

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨                ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:

 

(a) By completing Items 8 and 15, and returning                     copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted;

 

or (c) By separate letter or telegram which includes a reference to the
solicitation and amendment number. FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED
AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this amendment
your desire to change an offer already submitted, such change may be made by
telegram or letter, provided each telegram or letter makes reference to the
solicitation and this amendment, and is received prior to the opening hour and
date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA     (If required.)

See Schedule

  

 

$0.00                                 

 

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

 

    (x)         A.    

THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

 

    ¨           ¨     B.    

THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

    ¨     C.    

THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

    x     D.    

OTHER (such as no cost change/cancellation, termination, etc.) (Specify type of
modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By mutual agreement of contracting parties

 

   

 

E. IMPORTANT:     Contractor ¨ is not, x is required to sign this document and
return          2           copies to the issuing office.

 

 

 

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

This modification supersedes any prior understanding of the parties with respect
to the matters addressed.

 

The purpose of this modification is to incorporate the following RDT adjustments
for the period from Sunday,

December 15, 2013 through Tuesday, December 24, 2013 for the ACN-13-FX contract:

 

The Postal Service will adjust the RDT for each Destination City set out in
Attachments 3 & 4 as follows:

 

[*]

 

 

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

 

15A. NAME AND TITLE OF SIGNER (Type or print)

 

 

Paul J. Herron, Vice President

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian McKain

 

   

15B. CONTRACTOR/OFFEROR

 

/s/ PAUL J. HERRON

(Signature of person authorized to sign)

 

15C. DATE SIGNED

 

11/05/13

 

16B. CONTRACT AUTHORITY

 

    /s/ BRIAN MCKAIN

(Signature of Contracting Officer)

 

16C. DATE SIGNED

 

11/07/13

   

*Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.                       

PAGE OF

2         2

CONTRACT/ORDER NO.

ACN-13-FX/008

 

AWARD/ EFFECTIVE DATE  

12/15/2013

  MASTER/AGENCY CONTRACT NO.   SOLICITATION NO.  

SOLICITATION ISSUE DATE

ITEM NO.   SCHEDULE OF SUPPLIES / SERVICES   QUANTITY  

    UNIT    

  UNIT PRICE  

AMOUNT

   

[*]

 

This adjustment is only in effect from Sunday, December 15, 2013 through
Tuesday, December 24, 2013.

 

[*]

 

Beginning on Wednesday, December 25, the RDTs as set forth in Attachments 3 & 4
of the ACN-13-FX contract will take effect as originally agreed.

 

[*]

 

               

*Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.